Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
Claims 1-2 and 5-11 are pending.
Claims 1-2 and 5-10 are withdrawn.
Claim 11 is examined herewith.
Applicant’s election of “ligand of aryl hydrocarbon receptor” and obesity in the reply filed on 12/20/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on September 1, 2020, was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. Any references not complying with 37 CFR 1.98 have been lined through and reason for non-compliance given on the form.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2018/065132 (with an effective filing dated of 10/4/2016) of record.
Sokol teaches that aryl-hydrocarbon receptor is a ligand-activated nuclear receptor/transcription factor that regulates genes involved in toxicant metabolism and provides a major defense to environmental exposures.  The AhR can be activated by dietary components such as fats and fats derivatives, and there is evidence linking the activated AhR to major diseases, including obesity (page 1, lines 15-19).  The therapeutically efficient amount can be evaluated by the insulin sensitivity, the glucose tolerance, the weight gain and/or the intestinal inflammation due to HFD (high fat diet).  The preferred administration route is enteral or parenteral, preferable by oral,  sublingual, subcutaneous, intramuscular, intravenous, transdermal, local or rectal administration.  Sokol teaches the effect of AhR activation on HFD-induced glucose tolerance and insulin sensitivity (page 25 and Figure 4). Which showed that HFD-ficz MICE showed better (e.g. improved) glucose tolerance and insulin sensitivity after glucose challenge compated to non-treated HFD-fed mice (page 16, lines 1-4 and 14-17).  Sokol teaches in table 1 subjects with  BMI>30 (which is obesity).  Sokol teaches that bacterial probiotic producing aryl hydrocarbon receptor (AhR) or an aryl hydrocarbon receptor (AhR) agonist for use for the preventive or curative treatment of metabolic syndrome and the associated disorders in a subject (claim 1).  The associated disorders may be insulin resistance, glucose intolerance or type 2 diabetes (claim 2).  Sokol teaches that the dosage of the AhR agonist or the bacteria probiotic exhibiting AhR activation properties, is to be appropriately adjusted according criteria such as age, symptoms, body weight, and intended application.  The dosage is selected such as to obtain a therapeutically efficient amounts.  By therapeutically efficient amount can be defined as the amount necessary for having an impact on one of the five medical conditions defining the metabolic syndrome:  

    PNG
    media_image1.png
    270
    604
    media_image1.png
    Greyscale
 (page 15).

Claims 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otero et al. (EP 3 031 930) as evidenced by Qi et al., "Lactobacillus maintains healthy gut mucosa by producing L-Ornithine", Communications Biology volume 2, Article number: 171 (2019) and/or Romani et al., "Microbiota control of a tryptophan–AhR pathway in disease tolerance to fungi", Eur. J. Immunology, 2014, 44:11,  3192-3200 (Year: 2014).

Otero teaches methods for treating metabolic syndrome, insulin resistance and dyslipidemia (0019) comprising orally administering Lactobacillus reuteri (a bacterial probiotic that produces aryl hydrocarbon receptor IAld, (Qi et al., abstract, p.4, left col, p.7 left col. AND Romai et al., abstract, p.3196-3197) (abstract, 0005, 0092, 0121, 0147,p.4, 10-13).  
Qi discloses that lactobacilli promote gut mucosal formation by producing L-Ornithine from arginine.  L-Ornithine increases the level of aryl hydrocarbon receptor ligand L-kynureine produced from tryptophan metabolism in gut epithelial cells, which in turn increases RORγt(+)IL-22(+) ILC3 cells (abstract). 
Romani teaches that AhR activation by Lactobacilus-derived AhR ligand leads to the production of IL-22 to the benefit of mucosal defense mechanisms, an activity upregulated in the absence of the host tryptophan catabolic enzyme.



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5 and 10 14-20, 22-24, 26 and 28-31 of copending Application No. 16/3379514 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to treating a metabolic syndrome by administering the same bacterial probiotics claimed in the reference application and for the same metabolic disease and the same treating population.  As such, when practicing the methods of the issued claims, one is inherently preventing metabolic syndrome and associated disorders.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claim 11 is rejected.
No claim is allowed.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. CRUZ whose telephone number is (571)270-5238. The examiner can normally be reached Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHRIEN A CRUZ/Primary Examiner, Art Unit 1627